Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14 are presented for examination.
Response to Amendment/Response to Arguments
2.	 The claims objection has been withdrawn since applicant’s amendment overcome the rejection. 
3. 	The rejection under 112 has been withdrawn since applicant’s amendment overcome the rejection.
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claims 1 and 6, resides, at least in part, in that closest prior art of Dengyong et al. (CN 107165849 A) discloses a fans speed control,  a fans speed control device, comprising: a unit configured to acquire the part temperature; when the fan speed is normal, a fan control strategy is closed-loop control (i.e., a PID regulation algorithm), a first PWM value is calculated (disclosing a first PWM acquisition unit), and when a fan speed measurement mechanism fails, the fan control strategy is open-loop control, and a fan PWM value is fixed as a fan PWM value, so as to control the fan speed, see abstract, Page 6, Par 1-4; however, the prior art does not disclose or suggest, alone or in combination, a first PWM value obtaining unit, configured to obtain, by a PID regulation algorithm, a first PWM value of a fan corresponding to the temperature of the server component based on the temperature of the server component; 15a second PWM value obtaining unit, configured to obtain, by an open-loop control algorithm, a second PWM value of the fan corresponding to the temperature of the server component based on the temperature of the server component; a comparison unit, configured to compare the first PWM value with the second PWM value; and a control unit, configured to control the fan speed by a larger value of the first PWM value and the 20second PWM value; in combination with the other elements and features of the claimed invention.
As claims 2-5 and 7-14are directly or indirectly dependent on claim 1, those claims are also allowable at least by virtue of their dependency. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119